947 F.2d 953
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Donald L. COPE, individually and as the PersonalRepresentative of the Estate of Connie L. Cope,Plaintiff-Appellant,v.ETHICON, INC., a foreign corporation, Defendant-Appellee.
No. 91-1159.
United States Court of Appeals, Tenth Circuit.
Oct. 30, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
The plaintiff-appellant Donald Cope appeals an order of the district court dismissing his complaint and action in a case alleging that the defendant-appellee manufactured a defective suture which caused the death of his wife.   The district court held that the only action available to the plaintiff-appellant is for wrongful death under the laws of the State of Colorado.   A claim for wrongful death in Colorado accrues on the date of death.   Colo.Rev.Stat. § 13-80-108(2).   The claim in this case arose on December 23, 1987.   A wrongful death cause of action is time barred unless it is filed within two years after death.   Colo.Rev.Stat. § 13-80-102(1)(d).   This action was commenced almost three years after the action accrued.   We agree with the district court that the plaintiff-appellant is limited to a wrongful death action and that the action is now barred by the applicable statute of limitations.


3
AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3